DETAILED ACTION
Response to Arguments
Applicant's arguments with respect to the rejection of the claims under 35 U.S.C. § 101 have been fully considered but they are not persuasive.
Applicant argues on p. 7 that none of the alleged abstract ideas can practically be performed mentally. This argument is not persuasive. Under a broad, reasonable interpretation of the claims, the step in claim 1 of “identify a model representing time evolution of the structure” can be as simple as a human selecting a single mathematical equation from among two or more mathematical equations. Additionally, such an abstract step qualifies as both a mathematical concept and/or a mental process. Applicant’s own Specification supports the examiner’s assertion that this is a mathematical concept and/or mental step. As disclosed in para. 0031, “the system identification unit 110 represents a structural model by using the Fokker-Planck equation.” If Messrs. Fokker and Planck were able to not only solve but also conceive of such an equation decades before the invention of modern digital computing machines, surely this step must be capable of being practically performed by a human mind, and/or with pen and paper.
Applicant argues on p. 8 that because the claims are non-obvious, they should also be eligible. This argument is not persuasive. Applicant appears to be conflating the entirely separate statues of 35 U.S.C. § 101 and 35 U.S.C. § 103. Patentability, or lack thereof, under one of the statutes is not dispositive of patentability under the other of the statutes.
Applicant argues on pp. 8-11 that the examiner is unable to follow the directions of the USPTO, and should find the claims eligible, given that the claims in Example 39 are eligible. This 
The response calculation unit 140 uses, for example, a known numerical integration method such as the Runge-Kutta method to obtain a random response to the input signal. That is, the response calculation unit 140 numerically integrates, according to the method described above, the input signal, which is a random signal generated by the input generation unit 130, which is in accordance with the distribution of the probability model generated by the input modeling unit 120, to obtain the distribution of random responses of structure. (¶ 0056).
Applicant fails to provide evidence that numerical integration does not qualify as a mathematical concept and/or a mental process. Certainly Messrs. Runge and Kutta were able to mentally perform numerical integration using their namesake equation, as they developed said equation decades before modern digital computers were invented.
Applicant argues on pp. 11-12 that the claims should be found eligible because they are advantageous. This argument is not persuasive. MPEP § 2106.04(d)(1) states that the abstract ideas themselves cannot provide the improvement to a computer or other technology. Instead, it is only the additional elements that integrate the abstract ideas into a practical application, and/or show that the invention as a whole is an improvement to a computer or other technology. In Applicant’s claims, the computer is used merely as a tool to implement the abstract ideas. The additional elements of data gathering do nothing to improve the technology of the recited additional element of a pipe.
Applicant argues on pp. 12 and 15-16 that the examiner has failed to show that the claim features, as a whole, as well-known, routine, and conventional. This argument is not persuasive. There is no requirement to show that “claim features, as a whole,” or “claimed elements” are well-understood, routine, and conventional. Instead, the 2019 PEG only requires that an examiner additional elements are well-understood, routine, and conventional. Such evidence is provided in the rejections below.
Applicant argues on pp. 13-14 that the claims are analogous to those of Example 42 claim 1, and should similarly be found eligible. This argument is not persuasive. The claims are not like Example 42 claim 1. Example 42 claim 1 does not recite any abstract ideas, but is instead composed entirely of additional elements. The claims at hand not only recite abstract ideas, but they are also directed to those abstract ideas, as set forth in the rejections below.
Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-4 and 6-15 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to judicial exceptions of abstract ideas without significantly more, as set forth below. 
The following analysis is performed as set forth in the 2019 Revised Patent Subject Matter Eligibility Guidance.
Step 1
Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance analysis asks whether the claim is to a process, machine, manufacture, or composition of matter.
Claims 1-4 and 6-13 are directed to an apparatus.
Claim 14 is directed to a method.
Claim 15 is directed to an apparatus.
Step 2A, Prong One
Step 2A, Prong One of the 2019 Revised Patent Subject Matter Eligibility Guidance analysis asks whether the claim recites an abstract idea, law of nature, or natural phenomenon.

Claim 1 recites:
a system identification unit configured to identify a model representing time evolution of the structure using a non-Gaussian random process, based on a distribution of response of the structure;
an input modeling unit configured to generate a probability model representing a distribution of the input, based on data indicating fluctuation of the input to the structure;
an input generation unit configured to generate an input signal for the structure based on the probability model; and
a response calculation unit configured to derive random response of vibration occurring in the structure in response to the input signal, based on the model and the input signal;
a reliability evaluation unit configured to evaluate and output an indication of a reliability including catastrophic failure and wear failure of the structure, based on the random response. 
These claim limitations are abstract ideas of mathematical concepts and/or mental processes that, under the broadest reasonable interpretation, cover performance of the limitations in the mind, and/or with pen or paper.
Each of dependent claims 2-4 and 6-13 also recite the abstract ideas of claim 1, and/or additional abstract ideas of mathematical concepts.
Claims 1-4 and 6-13 therefore recite abstract ideas.
Claim 14 recites:
identifying a model representing time evolution of a structure using a non-Gaussian random process, based on response of the structure;
generating a probability model representing a distribution of an input, based on data indicating fluctuation of the input to the structure;
generating an input signal for the structure based on the probability model; and
deriving random response of vibration occurring in the structure in response to the input signal, based on the model and the input signal,
evaluating and outputting an indication of a reliability including catastrophic failure and wear failure of the structure, based on the random response.
These claim limitations are abstract ideas of mathematical concepts and/or mental processes that, under the broadest reasonable interpretation, cover performance of the limitations in the mind, and/or with pen or paper.
Claim 14
Claim 15 recites:
identifying a model representing time evolution of a structure using a non-Gaussian random process, based on response of the structure;
generating a probability model representing a distribution of an input, based on data indicating fluctuation of the input to the structure;
generating an input signal for the structure based on the probability model; and
deriving random response of vibration occurring in the structure in response to the input signal, based on the model and the input signal,
processing of evaluating and outputting an indication of a reliability including catastrophic failure and wear failure of the structure, based on the random response.
These claim limitations are abstract ideas of mathematical concepts and/or mental processes that, under the broadest reasonable interpretation, but for the recitation of a generic computer, cover performance of the limitations in the mind, and/or with pen or paper.
Claim 15 therefore recites abstract ideas.
Step 2A, Prong Two
Step 2A, Prong Two of the 2019 Revised Patent Subject Matter Eligibility Guidance analysis asks whether a claim recites additional elements that integrate the judicial exception into a practical application.
Claim 1 recites the additional elements of:
a memory storing instructions;
at least one hardware processor configured to execute the instructions to implement;
a data collection unit configured to control a sensor to detect an input from a structure;
wherein the structure comprises a pipe;
wherein the input represents at least one of vibrations and pressure of the pipe.
The memory and processor are recited at a high level of generality, i.e., as generic devices for performing generic computer functions. These generic components are used as nothing more than mere instructions to apply the judicial exceptions using a generic computer component. 
The additional elements of the data collection unit and vibrations and pressure of the pipe represent the insignificant extra-solution activities of mere data gathering that are necessary for use of the recited judicial exceptions, and are recited at a high level of generality.
The additional element of a pipe is nothing more than an attempt to generally link the use of the judicial exceptions to the technological environment of a pipe.
Whether considered individually or in combination, these additional elements do not integrate the recited judicial exceptions into a practical application, and claim 1 is directed to the judicial exceptions.
None of claims 2-4 and 6-13 recite any additional elements.
Claims 1-4 and 6-13 are therefore directed to the abstract ideas.
Claim 14 recites the additional elements of:
controlling a sensor to detect an input from a structure;
wherein the structure comprises a pipe; and
wherein the input represents at least one of vibrations and pressure of the pipe.
The additional elements of controlling a sensor and vibrations and pressure of the pipe represent the insignificant extra-solution activities of mere data gathering that are necessary for use of the recited judicial exceptions, and are recited at a high level of generality.
The additional element of a pipe is nothing more than an attempt to generally link the use of the judicial exceptions to the technological environment of a pipe.
Whether considered individually or in combination, these additional elements do not integrate the recited judicial exceptions into a practical application, and claim 14 is directed to the judicial exceptions.
Claim 15 recites the additional elements of:
a computer readable medium that causes a computer to do computer things;
processing of controlling a sensor to detect an input from a structure;
wherein the structure comprises a pipe; and
wherein the input represents at least one of vibrations and pressure of the pipe.
The computer readable medium and computer are recited at a high level of generality, i.e., as generic devices for performing generic computer functions. These generic components are used as nothing more than mere instructions to apply the judicial exceptions using a generic computer component. Accordingly, these additional elements do not integrate the abstract ideas into a practical application, because they do not impose any meaningful limits on practicing the abstract ideas.
The additional elements of the controlling a sensor  and vibrations and pressure of the pipe represent the insignificant extra-solution activities of mere data gathering that are necessary for use of the recited judicial exceptions, and are recited at a high level of generality.
The additional element of a pipe is nothing more than an attempt to generally link the use of the judicial exceptions to the technological environment of a pipe.
Whether considered individually or in combination, these additional elements do not integrate the recited judicial exceptions into a practical application, and claim 15 is directed to the judicial exceptions.
Step 2B
Step 2B of the 2019 Revised Patent Subject Matter Eligibility Guidance analysis asks whether the claim provide an inventive concept, i.e., whether the claim recites additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim.
Regarding claim 1, as discussed with respect to Step 2A Prong Two, the memory and processor are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept.
The controlling a sensor and vibrations and pressure of the pipe are mere data gathering that are recited at a high level of generality, and are also well-understood, routine, and conventional, as disclosed in Gibson, US Patent Publication 2017/0237158 A1 (“In use, a sensor, such as the acoustic sensor 5010, can detect phenomena such as vibrations or sound from the hydrant 3600 and a connected fluid system. In some aspects, the fluid system can comprise a water main. The sensor can transmit a signal to the sensor board 5030, where the data can be processed to determine if the vibrations or sounds are indicative of a potential leak in the water main. The data can then be processed by the networking board 5020 and wirelessly transmitted by the antenna assembly 100. The data transmitted in the signal can indicate the presence of a detected leak. A receiving device can wirelessly receive this signal, thereby allowing the hydrant and water main to be remotely monitored for leaks. In some aspects, the sensor can collect data for a parameter of the fluid system such as pressure,” ¶ 0146). These additional elements therefore remain insignificant extra-solution activity even upon reconsideration.
Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept that makes the claims amount to significantly more than the abstract ideas.
For these reasons, there are no inventive concepts in claims 1-4 and 6-13, and claims 1-4 and 6-13 are therefore ineligible.
Regarding claim 14, the controlling a sensor and vibrations and pressure of the pipe are mere data gathering that are recited at a high level of generality, and are also well-understood, 
Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept that makes the claims amount to significantly more than the abstract ideas.
For this reason, there is no inventive concept in claim 14, and claim 14 is therefore ineligible.
Regarding claim 15, as discussed with respect to Step 2A Prong Two, the computer is at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept.
The controlling a sensor and vibrations and pressure of the pipe are mere data gathering that are recited at a high level of generality, and are also well-understood, routine, and conventional, as disclosed in Gibson, US Patent Publication 2017/0237158 A1 (“In use, a sensor, such as the acoustic sensor 5010, can detect phenomena such as vibrations or sound from the 
Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept that makes the claims amount to significantly more than the abstract ideas.
For this reason, there is no inventive concept in claim 15, and claim 15 is therefore ineligible.

Applicant should note that while the claims are not rejected under 35 U.S.C. §§ 102 or 103, the claims are rejected under 35 U.S.C. § 101, and are not otherwise allowable.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEO T HINZE whose telephone number is (571)272-2864. The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at:
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571) 272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/LEO T HINZE/
Patent Examiner
AU 2853
14 October 2021

/Leslie J Evanisko/            Primary Examiner, Art Unit 2853